2022 WI 45

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2019AP1007


COMPLETE TITLE:        Container Life Cycle Management, LLC,
                                 Petitioner-Appellant-Petitioner,
                            v.
                       Wisconsin Department of Natural Resources,
                                 Respondent-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 397 Wis. 2d 242, 959 N.W.2d 76
                                     (2021 – unpublished)

OPINION FILED:         June 23, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         April 6, 2022

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Milwaukee
   JUDGE:              Stephanie Rothstein

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which ROGGENSACK, DALLET, HAGEDORN, and KAROFSKY, JJ.,
joined. REBECCA GRASSL BRADLEY, J., filed a dissenting opinion,
in which ZIEGLER, C.J., joined.
NOT PARTICIPATING:



ATTORNEYS:


       For the petitioner-appellant-petitioner, there were briefs
filed by David M. Lucey, Linda E. Benfield, Peter A. Tomasi,
Anne-Louise T. Mittal, and Foley & Lardner LLP, Milwaukee. There
was an oral argument by David M. Lucey.


       For the respondent-respondent, there was a brief filed by
Gabe Johnson-Karp, assistant attorney general, with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Gabe Johnson-Karp.
    An amicus curiae brief was filed by Scott E. Rosenow and
WMC Litigation Center, Madison, for Wisconsin Manufacturers &
Commerce, Inc.




                              2
                                                                       2022 WI 45
                                                                 NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.     2019AP1007
(L.C. No.   2019CV313)

STATE OF WISCONSIN                           :            IN SUPREME COURT

Container Life Cycle Management, LLC,

            Petitioner-Appellant-Petitioner,
                                                                      FILED
      v.
                                                                 JUN 23, 2022
Wisconsin Department of Natural Resources,
                                                                  Sheila T. Reiff
            Respondent-Respondent.                             Clerk of Supreme Court




ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which ROGGENSACK, DALLET, HAGEDORN, and KAROFSKY, JJ.,
joined. REBECCA GRASSL BRADLEY, J., filed a dissenting opinion,
in which ZIEGLER, C.J., joined.




      REVIEW of a decision of the Court of Appeals.                Affirmed.



      ¶1    ANN WALSH BRADLEY, J.         The petitioner, Container Life

Cycle   Management,      LLC   (CLCM),   seeks   review     of    a   per    curiam

decision of the court of appeals affirming the circuit court's

dismissal of its petition for judicial review of two letters

issued by the Department of Natural Resources (DNR) in December
                                                                          No.   2019AP1007



of 2018.1         The court of appeals determined that the letters at

issue      were    not    final    agency       decisions    subject       to   judicial

review.

       ¶2     CLCM    argues      that    the    December    14     letter2     adversely

affects its substantial interests and is subject to judicial

review regardless of whether it constitutes a "final" decision

of    DNR.        Further,   CLCM        contends     that   even    if    there      is   a

"finality"        requirement      for     judicial    review      pursuant      to   Wis.

Stat. § 227.52 (2019-20),3 the December 14 letter is sufficiently

final to warrant judicial review.                   In response, DNR asserts that

the    December      14    letter    does       not   affect      CLCM's    substantial

interests and that CLCM's petition for judicial review is an

untimely attempt to seek review of an earlier letter.

       ¶3     For the reasons set forth below, we conclude that the

December 14 letter does not adversely affect CLCM's substantial

interests.        As a result, the letter is not subject to judicial

review and the circuit court properly dismissed CLCM's petition.

       ¶4     Accordingly, we affirm the decision of the court of
appeals.



       Container Life Cycle Mgmt., LLC v. DNR, No. 2019AP1007,
       1

unpublished slip op. (Wis. Ct. App. Mar. 30, 2021) (per curiam)
(affirming order of the circuit court for Milwaukee County,
Stephanie Rothstein, Judge).

       Although CLCM initially sought judicial review of two
       2

letters, dated December 14 and December 26, its argument in this
court focuses on the December 14 letter only.

       All subsequent references to the Wisconsin Statutes are to
       3

the 2019-20 version unless otherwise indicated.

                                             2
                                                                        No.    2019AP1007



                                            I

     ¶5     CLCM is engaged in the business of refurbishing used

chemical    containers.         At    its       facility    in    St.    Francis,          it

receives    and   cleans    industrial          containers      such    as    steel    and

plastic drums.       The St. Francis facility is a source of air

emissions subject to DNR's regulation.

     ¶6     Understanding       the    factual        background        of    this    case

requires    a     short    foray      into      the    governing        law    and     the

terminology it creates.          DNR regulates CLCM through the issuance

of air permits under the federal Clean Air Act,4 Wisconsin's

analogous air pollution statutes,5 and related DNR regulations6

regarding emissions of air contaminants from stationary sources.7

     ¶7     The applicable statutes recognize two main categories

of stationary sources, major sources and minor sources.                         A major

source is one that is capable of emitting a greater amount of

contaminants      than    the   law   permits,        and   a   minor    source       is   a

stationary source that is not a major source.8                    As relevant here,

regulations also recognize a "synthetic minor source," which is


     4   42 U.S.C. § 7401 et seq.
     5   Wis. Stat. ch. 285.
     6   Wis. Admin. Code chs. NR 405 (July 2016) and NR 406 (Sept.
2020).
     7 A  "stationary  source"  is  "any  facility,   building,
structure or installation that directly or indirectly emits or
may emit an air contaminant only from a fixed location."   Wis.
Stat. § 285.01(41).
     8   Wis. Stat. § 285.01(24), (25).

                                            3
                                                                   No.    2019AP1007



a source that has the capability to emit more contaminants than

permitted by law, but accepts permit conditions that keep its

emissions below the major source level.9

     ¶8      Generally,      a    construction     permit     is    required      to

construct a new emissions source or modify an existing source.10

In areas of the country with relatively good air quality, the

permitting framework centers on the prevention of significant

deterioration of air quality, referred to as "PSD."11                         Major

sources     are    subject   to    PSD    requirements,     which    means      that

specifications in a construction permit must be based on maximum

pollution control achievable with the best available pollution

control technology, or "BACT."12

     ¶9      In 2017, both DNR and the United States Environmental

Protection Agency notified CLCM of a violation of an air permit

it had been issued in 2014.               The source of the violation was

odors and air emissions from the St. Francis facility.                     Seeking

to remedy the violation, in February 2018, CLCM sought a permit

     9    Wis. Admin. Code § NR 407.02(9) (Feb. 2022).
     10   See Wis. Stat. § 285.60(1)(a)1.
     11Both regulators and those in the industry use a variety
of acronyms.  For ease of reference, we set forth the relevant
acronyms:

     PSD:     Prevention of significant deterioration

     BACT:        Best available control technology

     VOC:     Volatile organic compound
     12See Sierra Club v.                DNR,   2007   WI   App    181,   ¶2,    304
Wis. 2d 614, 736 N.W.2d 918.

                                          4
                                                                          No.     2019AP1007



to   install    a     regenerative         thermal        oxidizer   as     a    means    of

controlling odors and emissions.                    DNR responded that it needed

additional information.

       ¶10    On June 7, 2018, CLCM submitted a revised construction

permit application.            In addition to the regenerative thermal

oxidizer, the revised application sought the installation of a

new emissions source, removal of existing equipment, and the

revision of existing permit emission limits.                         CLCM requested a

"commence      construction          waiver"       for    the   regenerative       thermal

oxidizer and new emissions source that would allow construction

to begin before the permit was issued.

       ¶11    DNR responded to the revised application with a letter

dated   June    26,    2018.          In   the     June    letter,    DNR       denied   the

commence construction waiver on the basis that "the facility is

a PSD major source" and stated that it "may not grant a waiver"

for such a source.         The June letter also stated that previous

projects undertaken at CLCM's facility should have been subject

to PSD permitting and that the facility required "an after-the-
fact    PSD    permit     to     address . . . emissions              not       previously

disclosed."         Additionally,          the     June    letter    stated      that    the

revised      application       was    incomplete          and   requested       that     CLCM

address several issues to finish the application.

       ¶12     Among the several issues, the June letter stated:

       Because the facility is a major PSD source of
       [volatile organic compounds (VOCs)], it is important
       to allocate the total VOC emissions to each emission
       unit to understand, for each unit, the applicability
       of permitting under ch. NR 405, Wis. Adm. Code.
       Please provide maximum theoretical and potential VOC

                                               5
                                                               No.   2019AP1007


      emission calculations for each significant unit at the
      facility . . . .
In addition, for the units subject to major-source review, "the

facility will be expected to provide additional information in

support of a BACT determination, as applicable."

      ¶13   The    June    letter   also    observed   that    the   "revised

construction      permit   application     indicates   the    facility   would

like to be a synthetic minor for VOC emissions."               DNR expressed

concern "that the nature of the operations at the facility do

not   allow    for    practical     enforceability"     of     the   proposed

limitation that would make CLCM's facility a synthetic minor

source.     Accordingly, DNR asked CLCM to "[p]lease explain how

the facility can demonstrate compliance with this limitation."

      ¶14   Finally, the June letter indicated that it was "not a

complete    review    of   the . . . construction      permit    application

request or the operation permit application submitted at the

same time."       However, it contained a notice of appeal rights and

applicable deadlines, stating:           "If you believe that you have a

right to challenge this construction waiver decision, you should
know that Wisconsin statutes establish time periods within which

requests to review Department decisions must be filed."                     As

relevant here, the letter set forth:           "For judicial review of a

decision pursuant to §§ 227.52 and 227.53, Wis. Stats., you have

30 days after the decision is mailed, or otherwise served by the

Department, to file your petition with the appropriate circuit

court and serve the petition on the Department . . . ."




                                      6
                                                                            No.     2019AP1007



       ¶15   CLCM    neither       petitioned    for    judicial           review    of   the

June    letter,      nor     did    it    provide       all     of     the        additional

information        DNR    requested.       Rather,       CLCM      submitted         revised

calculations        and      technical      memoranda         in      an     attempt       to

demonstrate that its facility was not a major source.

       ¶16   DNR responded to CLCM's revised calculations with a

letter dated December 14, 2018.                  According to the December 14

letter,      DNR     still     considered        CLCM's       application            to    be

incomplete.        It also explicitly stated that it disagreed with

CLCM's assertions that the facility was not a major source and

that it was not subject to an after-the-fact PSD permit.                                  DNR

"once more" requested that CLCM submit BACT analyses.

       ¶17   Additionally, the December 14 letter raised the issue

of CLCM's request to be considered a synthetic minor source.                               It

set forth:

       [T]he department has determined that such a permitting
       approach is not approvable in an after-the-fact PSD
       situation.   In accordance with long-standing US EPA
       and department policy, DNR cannot issue a construction
       permit for existing equipment for which a facility
       failed to obtain a PSD permit without placing BACT or
       BACT-equivalent controls on the equipment in question.
       ¶18   The    December       14   letter   then    listed       emissions        units

subject to BACT review, stating that DNR "requests again that

CLCM      provide[]        additional       information              for      the      units

identified . . . as well as any other modified or new emissions

units that are sources of VOC emissions, sufficient for the

department to make a BACT determination for each unit."                                    It
additionally reiterated that information requested in the June


                                           7
                                                                                 No.   2019AP1007



letter remained outstanding.                      DNR specifically stated that it

"again    requests       that       CLCM     provide         additional        information      to

explain    how     it    proposes          to     demonstrate        compliance        with    its

proposed     VOC    cap"       as     would        be       necessary     for     CLCM   to     be

classified as a synthetic minor source.

    ¶19     As the June letter did, the December 14 letter advised

that it was "not a complete review" of either the construction

permit    application          or    operation          permit      application        and    that

"[a]dditional          information          or     revisions         of    the     application

materials may be needed as the review proceeds."                                  The December

14 letter did not contain any notice of appeal rights.

    ¶20     After CLCM followed up with a letter, DNR responded

with another letter of its own on December 26, 2018.                                     In the

December 26 letter, DNR took the position that "a joint meeting

between    the     department,            CLCM,       the    City    of   St.    Francis,      and

elected officials would not be a productive discussion as the

department       has     not        changed       its       position      regarding      CLCM's

permitting obligations."                   The December 26 letter also stated
that "the department has consistently indicated since June of

2018 that there was reason to believe the facility should have

been permitted as a PSD major source since at least 2014" and

again requested that CLCM submit the information requested in

both the June and December 14 letters.

    ¶21     On     January          11,     2019,       CLCM     filed     a     petition      for

judicial review in the circuit court.                               In the petition, CLCM

requested the court to review the December 14 and December 26


                                                  8
                                                                            No.     2019AP1007



"determinations"            that     it     is     subject     to    PSD   standards      and

permitting requirements.

       ¶22    DNR moved to dismiss the petition, arguing that the

December letters contain only preliminary agency decisions and

are thus not subject to judicial review.                            It further contended

that the final decision on the PSD determination was the June

letter,      not   the       December       letters,       and      characterized     CLCM's

petition as an untimely challenge to the June letter.

       ¶23    The circuit court agreed with DNR and dismissed the

petition.          In       reaching      its      conclusion,       the   circuit     court

determined that "as to the Department's designation of CLCM as a

major source, clearly and definitively the Department advised

the    company     with      the     June    26       letter   of    its   determination."

Additionally, the circuit court stated with regard to the June

letter:      "Clearly and unequivocally the Department stated its

position and advised CLCM of its appeal rights and how it could

proceed going forward with regard to that determination that

they were a major source."                       In contrast, the December letters
"did   not    make      a    final     determination . . . that             satisfies     the

Court that a substantial right or interest of the company here,

the petitioner, has been conclusively determined."                                CLCM moved

for reconsideration, which the circuit court denied.

       ¶24    CLCM appealed, and the court of appeals affirmed the

circuit court, determining that "the [December] letters are not

final agency decisions subject to judicial review."                                Container

Life Cycle Mgmt., LLC v. DNR, No. 2019AP1007, unpublished slip
op., ¶1 (Wis. Ct. App. Mar. 30, 2021) (per curiam).                                    After
                                                  9
                                                                   No.    2019AP1007



observing that the permitting process is ongoing, the court of

appeals stated that "[e]ven assuming for the sake of argument

that a PSD major source designation is immediately subject to

judicial review, that designation was not made in the December

letter."   Id., ¶18.      Instead, such a determination arose from

the June letter, and "[i]f there was a time to seek judicial

review of the PSD major source designation, it was when CLCM

received the June letter for which judicial review is no longer

available."      Id., ¶¶18-19.      CLCM petitioned for this court's

review.

                                        II

     ¶25   We   are   asked   to   determine       whether   the    December         14

letter issued by DNR is subject to judicial review.13                    Whether an

administrative    decision    is   subject      to     judicial    review       is   a

question   of    law,   which      we     review     independently         of     the

determinations    rendered    by    the      circuit    court     and     court      of

appeals.   Kimberly Area Sch. Dist. v. LIRC, 2005 WI App 262, ¶9,

288 Wis. 2d 542, 707 N.W.2d 872.


     13Although CLCM raised the December 26 letter in its
petition for judicial review, it did not develop an argument
related to the December 26 letter at the court of appeals.
Container Life Cycle Mgmt., No. 2019AP1007, at ¶12 n.2.      The
court of appeals determined that "given that the December 26
letter reiterates the DNR's same position from the December 14
letter, the December 26 letter suffers from the same defects and
is not a final agency decision subject to judicial review." Id.
Here, CLCM again argues exclusively based on the December 14
letter and we thus need not address the December 26 letter in
our analysis.    See Sw. Airlines Co. v. DOR, 2021 WI 54, ¶32
n.10, 397 Wis. 2d 431, 960 N.W.2d 384 (explaining that "we
generally do not address undeveloped arguments").

                                        10
                                                                        No.    2019AP1007



       ¶26   In   our    review,      we   interpret      Wis.       Stat.    § 227.52.

Statutory     interpretation         likewise     presents      a   question    of    law

this court reviews independently of the determinations of the

circuit court and court of appeals.                    State ex rel. Anderson v.

Town    of    Newbold,     2021      WI    6,     ¶13,    395       Wis. 2d 351,      954

N.W.2d 323.

                                           III

       ¶27   We begin by setting forth the framework for analysis

regarding     whether     an   administrative           decision      is    subject    to

judicial review.         Subsequently, we apply that framework to the

facts of this case.

                                           A

       ¶28   Generally, the State is entitled to sovereign immunity

and cannot be sued without its consent.                  PRN Assocs. LLC v. DOA,

2009 WI 53, ¶51, 317 Wis. 2d 656, 766 N.W.2d 559.                          For purposes

of sovereign immunity, a suit against a state agency constitutes

a   suit     against     the   State.            Id.      As    such,      "orders     of

administrative agencies are not reviewable unless made so by
statute."     Waste Mgmt. of Wis., Inc. v. DNR, 128 Wis. 2d 59, 87,

381 N.W.2d 318 (1986).          If an attempt is made to appeal from a

nonappealable      order,      the    court      lacks    jurisdiction         for    any

purpose, except to dismiss the action.                   Friends of the Earth v.

Pub. Serv. Comm'n, 78 Wis. 2d 388, 404, 254 N.W.2d 299 (1977).

       ¶29   The applicable statute here is Wis. Stat. § 227.52,

which sets forth the general rule regarding the reviewability of

administrative agency decisions, as well as several exceptions.
As relevant here, § 227.52 states:                     "Administrative decisions
                                           11
                                                                             No.    2019AP1007



which adversely affect the substantial interests of any person,

whether by action or inaction, whether affirmative or negative

in     form,        are    subject      to     review        as     provided        in     this

chapter . . . ."

       ¶30     The issue raised in this case implicates what it means

for a decision to "adversely affect the substantial interests"

of a party.           This case does not represent this court's first

dalliance with this phrase or its statutory predecessor.

       ¶31     In    Pasch      v.    DOR,     58    Wis. 2d 346,        206       N.W.2d 157

(1973),      we      addressed        Wis.     Stat.     § 227.15        (1973-74),         the

predecessor statute to § 227.52.                       That statute provided that

administrative            decisions     were    reviewable          if   they      "directly

affect the legal rights, duties or privileges of any person."

Id. at 351 (quoting Wis. Stat. § 227.15 (1973-74)).

       ¶32     Addressing        "an    order        which        determined       that     the

commission        had     the   authority       to     proceed      to   a     hearing      and

determination upon the merits,"                     id. at 355, the            Pasch court

concluded that such an order was not subject to judicial review.
Specifically, it determined that "[t]he order of the commission

finding jurisdiction in the commission to proceed to a hearing

upon merits of the controversy does not directly affect the

legal rights, duties or privileges of the appellant."                                    Id. at

357.     It characterized the order as "interlocutory" rather than

"final" because "the substantial rights of the parties involved

in     the   action        remain      undetermined       and . . . the            cause     is

retained for further action."                Id. at 354.


                                               12
                                                                           No.        2019AP1007



       ¶33   In    reaching    this      determination,           the   court         observed

that     courts     "are    averse       to        review    interim      steps         in   an

administrative           proceeding."                 Id.     (citation           omitted).

Ultimately, the court set forth:

       The ultimate test of reviewability is not to be found
       in an overrefined technique, but in the need of the
       review   to  protect  from   the  irreparable  injury
       threatened in the exceptional case by administrative
       rulings which attach legal consequences to action
       taken in advance of other hearings and adjudications
       that may follow.
Id. at 356 (quoting Columbia Broad. Sys. v. United States, 316

U.S. 407, 425 (1942)).

       ¶34   Two    years   after     Pasch,         the    legislature      amended         the

subject statute.         § 19, ch. 414, Laws of 1975.                   In doing so, it

discarded the "legal rights, duties or privileges" language and

utilized       verbiage     that      closely          follows      that         in     Pasch:

"substantial interests."           Id.

       ¶35   Subsequent cases have consequently continued to look

to Pasch for guidance.             See, e.g., Waste Mgmt., 128 Wis. 2d at

88-89;    Sierra     Club    v.    DNR,       2007    WI    App    181,     ¶¶13-16,         304

Wis. 2d 614, 736 N.W.2d 918.              We do the same here, and emphasize

Pasch's indication that although "finality" is a consideration

in determining whether "substantial interests" are affected, it

is not the sole indicator of reviewability.

       ¶36   Case law additionally demonstrates that other factors

are    taken      into   account     in       determining         whether    substantial

interests are affected such that an agency action is reviewable.
For example, we have stated that generally "[t]he legislative


                                              13
                                                                         No.    2019AP1007



declaration        that     decisions     of     administrative          agencies       be

reviewed . . . envisions a review of a decision which must be

supported by a record and be based upon findings of fact and

conclusions of law."           Wis.'s Env't Decade, Inc. v. Pub. Serv.

Comm'n, 93 Wis. 2d 650, 658, 287 N.W.2d 737 (1980).                               In our

review, we are guided by the overarching principle that it is

the substance of the order, and not its form or label, that is

the focus.       Sierra Club, 304 Wis. 2d 614, ¶14.

                                          B

     ¶37    With     this    background        and    framework     of    analysis      in

hand, we focus our review on the December 14 letter.                                 CLCM

asserts that the December 14 letter is amenable                            to judicial

review because it adversely affects CLCM's substantial interests

in   that    the    letter     subjects        CLCM    to    more   burdensome          PSD

permitting requirements.14

     ¶38    In     contrast,    DNR     contends      that    judicial         review   is

available for those agency decisions that conclusively determine

legal rights only, and not for preliminary determinations in an
ongoing permitting process.               In DNR's view, the December 14

letter did not conclusively determine any of CLCM's substantial

interests, and the petition for judicial review of the December




     14CLCM additionally argues that past cases have instituted
a "finality" requirement for review of administrative decisions,
and that there is no basis for such a requirement in the text of
Wis. Stat. § 227.52.     As set forth above, existing precedent
indicates that there is no such "finality" requirement and we
need not address this argument further.

                                          14
                                                                          No.    2019AP1007



14 letter is really an untimely attempt to challenge the PSD

determination made in the June letter.

       ¶39       We agree with DNR that the December 14 letter does not

affect CLCM's substantial interests.                     As a result, the letter is

not subject to judicial review and the circuit court properly

dismissed CLCM's petition.

       ¶40       Like the order at issue in                Pasch, the December 14

letter is unreviewable because "the substantial rights of the

parties involved in the action remain undetermined and . . . the

cause is retained for further action."                           Pasch, 58 Wis. 2d at

354.        The letter itself emphasized that it "is not a complete

review" of the permit applications at issue.

       ¶41       It   further      advised        that     DNR     considered       CLCM's

application           to     be    incomplete       and      requested          additional

information to remedy the defects.                   This is another indication

of an ongoing review where the "cause is retained for further

action" by the agency.              Rather than "a decision . . . supported

by     a     record        and . . . based        upon    findings        of    fact   and
conclusions of law," Wis.'s Env't Decade, 93 Wis. 2d at 658, the

letter indicates that it is seeking information to build such a

record.          Additionally, although not dispositive, we also observe

that       the    December    14   letter    did    not    contain    a    statement    of

appeal rights.

       ¶42       Contrary to CLCM's argument, the December 14 letter

did not determine that CLCM's facility is a major source subject




                                             15
                                                             No.   2019AP1007



to   PSD   permitting   requirements.15     Instead,   the    December    14

letter merely referenced the June letter:          "In a letter dated

June 26, 2018, the department informed CLCM that the St. Francis

facility     required    an   after-the-fact     PSD    permit . . . ."

Although the June letter is not a model of clarity, it was in

that letter that DNR set forth:         "The department has determined

that . . . the facility is a PSD major source."

       For this reason, the federal cases cited by CLCM are
      15

inapposite. CLCM seeks support in Puerto Rican Cement Co., Inc.
v. U.S. Environmental Protection Agency, 889 F.2d 292 (1st Cir.
1989), and Hawaiian Electric Co., Inc. v. U.S. Environmental
Protection Agency, 723 F.2d 1440 (9th Cir. 1984).

     In Puerto Rican Cement, the petitioner sought a "non-
applicability determination" that would allow it to avoid PSD
permitting requirements for construction of a new kiln. Puerto
Rican Cement, 889 F.2d at 294. EPA denied the non-applicability
determination and the petitioner sought judicial review.    The
First Circuit concluded that EPA's denial of the non-
applicability determination was reviewable, stating that "the
legal question at issue——the applicability of PSD review——is
plainly separable from, and therefore collateral to, all the
matters that the agency would consider in a PSD review itself."
Id. at 295.

     Hawaiian Electric Co. also involved an EPA determination
that a new PSD permit was          required due to a "major
modification." Hawaiian Elec. Co., 723 F.2d at 1442. The Ninth
Circuit held that such a determination was subject to judicial
review.   It reasoned:   "although the application of the major
modification definition is an interim step in the PSD permitting
process, it has immediate legal consequences, i.e., the
requirement of PSD review." Id.

     CLCM contends that these two cases together "stand for the
proposition that a decision regarding the applicability of PSD
permitting requirements is sufficiently final to warrant
judicial review."     However, the December 14 letter made no
decision   regarding   the   applicability  of   PSD permitting
requirements.    CLCM's invocation of Puerto Rican Cement and
Hawaiian Electric Co. is therefore unpersuasive.

                                   16
                                                                        No.    2019AP1007



      ¶43   Additionally,         the      December      14      letter        did        not

conclusively      determine       that     CLCM's     facility       cannot          be     a

synthetic    minor     source.         Conversely,    it    requested         additional

information from CLCM "to explain how it proposes to demonstrate

compliance with its proposed VOC cap" as is required for it to

be classified as a synthetic minor source.                      The letter contains

no   decision     regarding      whether    CLCM    qualifies      as    a     synthetic

minor source, which makes sense given its request for additional

information so it may make such a determination.

      ¶44   The    fact    that     the     December       14     letter       requested

additional information, leading to a possible increase in CLCM's

costs, does not transform it into a reviewable decision.                               CLCM

contends that the practical effect of the December 14 letter is

to subject it to costs that it cannot recover if DNR ultimately

decides that CLCM is a minor source or synthetic minor source.

However, a permit is required for CLCM to do business.                               Having

already     notified      CLCM    of     its    "determin[ation]"             that     "the

facility is a PSD major source" in the June letter, DNR advising
CLCM of the next steps in the December letter resolves nothing

regarding CLCM's rights.           Instead, it is an indication that the

process is ongoing.         Thus, a letter indicating that CLCM simply

must comply with the process to get a permit, which may accrue

some cost to CLCM, does not adversely affect CLCM's substantial

interests.

      ¶45   Our    determination        that    CLCM's     substantial         interests

are not adversely affected is based upon a review of the record
and is informed by existing precedent.                 In Pasch, the appellant
                                           17
                                                                                No.    2019AP1007



argued that the issue should be decided before the appellant was

put    to     the      expense       of     a   lengthy       proceeding.             Pasch,    58

Wis. 2d at 357.              In response to this argument the court declined

to    consider         the    increased         cost   that    may    be     placed      on    the

appellant:

       We are mindful of the fact that much time and expense
       might be saved if the courts would decide at this time
       that the commission had exceeded its jurisdiction;
       however, this consideration is outweighed by the
       resultant delay that would accompany review of these
       agency determinations and the disruption of the
       agency's orderly process of adjudication in reaching
       its ultimate determination.
Id.;    see    also          State    v.    WERC,      65    Wis. 2d 624,          630-33,     223

N.W.2d 543 (1974); Sierra Club, 304 Wis. 2d 614, ¶16.

       ¶46    Further, allowing entities to challenge administrative

decisions just because the decision would cause the entity to

incur substantial costs would create an arbitrary and unworkable

system.       For example, how much money expended would be enough to

secure judicial review?                Where would such a line be drawn?

       ¶47    Reaching          the        conclusion        that     CLCM      seeks      would

essentially allow an entity to challenge any decision in the

administrative process if it caused them to incur costs.                                       This

would greatly expand the world of decisions subject to review

and it is hard to imagine an administrative decision that would

not be reviewable under such a standard.                            CLCM's argument would

thus   lead       to    an     unreasonable        result     because      it      would   allow

parties      to     challenge         virtually        any    step    in     the      permitting
process.       See Brown County v. Brown Cnty. Taxpayers Ass'n, 2022


                                                 18
                                                                        No.    2019AP1007



WI 13, ¶29, 400 Wis. 2d 781, 971 N.W.2d 491 (explaining that

statutes must be interpreted "to avoid absurd or unreasonable

results").         This would be burdensome on courts, agencies, and

parties and would significantly delay permitting processes and

interrupt business operations.

       ¶48     U.S. Army Corps of Engineers v. Hawkes Co., Inc., 578

U.S. 590 (2016), cited by CLCM, does not compel a different

result.      In that case, the U.S. Army Corps of Engineers issued a

jurisdictional        determination       that    certain       property      contained

"water of the United States."                 Id. at 596.         Hawkes challenged

the    determination,       and   the    Corps    contended      that    the    revised

jurisdictional determination was not a final agency action.                            Id.

at 597.

       ¶49     The   United   States     Supreme       Court    disagreed      with    the

Corps.       Observing the principles guiding its decision as to

whether      an    agency   decision     is    "final"     for    purposes      of     the

Administrative Procedure Act,16 it wrote, "First, the action must

mark the consummation of the agency's decisionmaking process——it
must not be of a merely tentative or interlocutory nature.                             And

second, the action must be one by which rights or obligations

have    been      determined,     or   from    which    legal    consequences         will

flow."       Id.     Applying these principles, the Court determined


       Unlike in Wisconsin, federal courts follow a "finality"
       16

requirement when determining reviewability under the federal
Administrative Procedure Act.    See Bennett v. Spear, 520 U.S.
154, 175 (1997) ("The APA, by its terms, provides a right to
judicial review of all 'final agency action for which there is
no other adequate remedy in a court' . . . ."); 5 U.S.C. § 704.

                                          19
                                                               No.     2019AP1007



that the jurisdictional determination was sufficiently final to

be subject to judicial review:

    [W]hile no administrative or criminal proceeding can
    be brought for failure to conform to the approved
    [jurisdictional determination]   itself, that final
    agency determination not only deprives respondents of
    a five-year safe harbor from liability under the Act,
    but warns that if they discharge pollutants onto their
    property without obtaining a permit from the Corps,
    they do so at the risk of significant criminal and
    civil penalties.
Id. at 600.
    ¶50     Here, in contrast, the December 14 letter does not

subject     CLCM    to   liability        as    did    the    jurisdictional

determination at issue in Hawkes.          As explained above, it is not

the consummation of the decisionmaking process but instead is

just a step along the way.

    ¶51     In sum, we conclude that the December 14 letter does

not adversely affect CLCM's substantial interests.                 As a result,

the letter is not subject to judicial review and the circuit

court properly dismissed CLCM's petition.

    ¶52     Accordingly, we affirm the decision of the court of
appeals.

    By     the   Court.—The   decision     of   the   court   of     appeals   is

affirmed.




                                     20
                                                                      No.       2019AP1007.rgb




     ¶53     REBECCA     GRASSL    BRADLEY,            J.     (dissenting).              "The

availability     of    judicial    review         is    the    necessary         condition,

psychologically if not logically, of a system of administrative

power which purports to be legitimate, or legally valid."                               Louis

L. Jaffe, The Right to Judicial Review I, 71 Harv. L. Rev. 401

(1958).     In accordance with this principle, the legislature has

afforded judicial review for "[a]dministrative decisions which

adversely     affect     the    substantial            interests      of    any       person,

whether by action or inaction, whether affirmative or negative

in form," subject to certain exceptions.1                          Wis. Stat. § 227.52

(2019–20).       The    December    14   decision             by   the     Department      of

Natural     Resources    (the   Department)            to    foreclose      a    particular

permitting approach "adversely affect[s]" Container Life Cycle

Management,     Inc.'s    (CLCM)    "substantial              interests"        by    forcing

CLCM to undergo a more time-consuming, expensive, and burdensome

permitting process.

     ¶54     In reviewing CLCM's challenge, the majority applies a
finality requirement despite agreeing the law does not impose

one, thereby denying CLCM its statutorily available review.                               The

majority     determines        nothing       in        the     December          14    letter

constitutes a reviewable agency decision, minimizing the letter

as merely "a step along the way" in CLCM's permit application

process.2     This is not an accurate representation; the letter

     1 Standing to bring the challenge under Wis. Stat.
§ 227.53(1), a separate threshold for judicial review, is not
contested in this case.
     2   Majority op., ¶50.

                                         1
                                                                                   No.    2019AP1007.rgb


unequivocally         decides      a     proposed        permitting            approach       "is    not

approvable."                Contrary         to        the        majority's             decision,     a

determination         on    the    availability              of    a       particular      permitting

process    meets       the     criteria           of    Wis.       Stat.          § 227.52.         Even

applying an express finality requirement, federal courts have

deemed this type of determination subject to judicial review.

Whether properly applying the plain terms of the statute or

improperly      applying          the    precedent           developed            under     its    prior

language, CLCM is entitled to judicial review of the December 14

determination         on    the    applicability              of       a    permitting       approach.

Because the majority unlawfully denies CLCM judicial review, I

dissent.

                                        I.        BACKGROUND

                             A.     The Department Letters

    ¶55        As     the     majority            acknowledges,              multiple        potential

permitting options cover the contaminants at issue; they are

outlined in Wis. Admin. Code chs. NR 405, 406, and 407.                                             CLCM

argues its facility should be covered by permitting requirements
under chapters NR 406 and 407, which apply to natural minor and

synthetic minor sources, as opposed to the more burdensome PSD

permitting      requirements            under       chapter NR             405,    which     apply    to

major sources.          Accordingly, CLCM frames its case as resting on

which     of    the     "possible            permitting           regimes"         the     Department

determines          governs——one             of     which          is       "more         costly     and

protracted."

    ¶56        CLCM's St. Francis facility was permitted as a minor
source since 2015; in 2018, however, the Department told CLCM

                                                   2
                                                                    No.   2019AP1007.rgb


this permitting classification had been made in error.                              CLCM

submitted a pre-construction air pollution permit application in

February 2018 to install a Regenerative Thermal Oxidizer (RTO)

for purposes of reducing air emissions, which the Department

authorized the next month under an exemption provided in Wis.

Admin. Code § NR 406.04(2).3            On June 7, CLCM submitted a revised

air   pollution     permit      application         in   addition    to    a   commence

construction waiver request related to a different project.

      ¶57   The     Department's        June        26     letter   addressed       both

applications.           The    letter   denied       the    commence      construction

waiver because the Department deemed the facility a major source

under Wis. Admin. Code ch. NR 405, which does not allow such

waivers.    The letter gave notice of the right to appeal this

decision.         The     letter    also       declared       the   revised     permit

application incomplete and requested additional information.

      ¶58   Among       four    requests       in    the    June    26    letter,    the

Department sought information to aid its assessment of whether

the facility could be permitted as a synthetic minor source
under Wis. Admin. Code ch. NR 407.                  That request explained:

      The revised construction permit application indicates
      the facility would like to be a synthetic minor for
      VOC emissions under ch. NR 407, Wis. Adm. Code.    The
      facility is currently proposing an emission limitation
      equivalent to 99.5 tons per year.   The department is

      3"This section does not provide an exemption from
construction permit requirements for a source that is required
to obtain a permit under ch. NR 405 [governing Prevention of
Significant   Deterioration] or   408  [governing  construction
permits for direct major sources in nonattainment areas] or s.
NR 446.03(2)(a) [governing mercury emission limits]."      Wis.
Admin. Code § NR 406.04.

                                           3
                                                                   No.      2019AP1007.rgb

      concerned that the nature of the operations at the
      facility do not allow for practical enforceability of
      this proposed limitation.     Please explain how the
      facility   can   demonstrate   compliance   with   this
      limitation, given that a significant portion of VOC
      emissions from the facility are considered fugitive.
The     Department      expressed       "concern[]"     that           this     emissions

limitation related to the synthetic minor designation could not

be enforced, but requested an explanation on how the facility

could    comply.        Logically,      the   framing       of    the       Department's

inquiry establishes it had not yet determined whether CLCM could

obtain the synthetic minor permitting designation; the June 26

letter left that possibility open.

      ¶59      In response to the June 26 letter, CLCM prepared and

submitted additional analyses to the Department on August 9 and

September 24, 2018, to show the facility was not a major source.

On October 18 and November 12, 2018, the Department met with

CLCM regarding the 18-RAB-029 construction permit, during which

meeting     the    Department     suggested      it     could          consider       as   a

"possible permitting approach . . . a facility-wide cap on VOC

emissions of 40 tons per year (TPY) . . . as a PSD-avoidance

limit    for    the    proposed   capacity     increase          for    the     scrubber-

controlled wash processes."              CLCM submitted a revised permit

application       on   November   28,    seeking     approval          as   a   synthetic

minor source.

      ¶60      In contrast to the June 26 letter, the December 14

letter      terminated     the    inquiry     into    whether           the     "possible

permitting      approach   discussed      during     [the    November           12,   2018]

meeting . . . could be considered as a PSD-avoidance limit for
the proposed capacity increase for the scrubber-controlled wash

                                          4
                                                                     No.    2019AP1007.rgb


processes."        The letter states, "[u]pon further consideration,

the department has determined that such a permitting approach is

not   approvable       in    an     after-the-fact        PSD      situation."         The

Department     explained       it    could     not       approve     this    permitting

approach     because    it    "cannot    issue       a   construction        permit    for

existing equipment for which a facility failed to obtain a PSD

permit without placing BACT or BACT-equivalent controls on the

equipment     in    question."          The     Department         concluded      "[t]he

scrubber-controlled          wash    processes       were    clearly        modified    by

construction       permit    14-RSG-142       and    therefore       require    BACT    or

BACT-equivalent        controls."4       In     other       words,    the     Department




      4   That portion of the letter provided, in full:

      On November 12, 2018, DNR staff and representatives of
      CLCM held a meeting to discuss CLCM's application for
      construction    permit   18-RAB-029.     One   possible
      permitting approach discussed during that meeting was
      whether a facility-wide cap on VOC emissions of 40
      tons per year (TPY) could be considered as a PSD-
      avoidance limit for the proposed capacity increase for
      the scrubber-controlled wash processes.    During this
      meeting, DNR cautioned CLCM that such a plan was
      complicated by the unresolved concerns over PSD status
      of the 2014 project. Upon further consideration, the
      department has determined that such a permitting
      approach is not approvable in an after-the-fact PSD
      situation.    In accordance with long-standing US EPA
      and department policy, DNR cannot issue a construction
      permit for existing equipment for which a facility
      failed to obtain a PSD permit without placing BACT or
      BACT-equivalent controls on the equipment in question.
      The scrubber-controlled wash processes were clearly
      modified   by    construction  permit  14-RSG-142   and
      therefore require BACT or BACT-equivalent controls.

                                          5
                                                                           No.     2019AP1007.rgb


concluded        CLCM      needed      to     install        BACT    or     BACT-equivalent

controls       to    conduct     its       refurbishing        business.           Under   these

facts,        the     majority's           decision       to     foreclose         statutorily

prescribed judicial review is in error.

              B.      Judicial Review Under Wis. Stat. § 227.52

      ¶61       In 1943, the legislature created Chapter 227 to govern

administrative procedure and review.                            § 1, ch. 375, Laws of

1943;     see       also   Ralph      M.    Hoyt,     The      Wisconsin     Administrative

Procedure Act, 1944 Wis. L. Rev. 214.                        As relevant to this case,

the     Act     provided        for    judicial       review        of    "[a]dministrative

decisions in contested cases, whether affirmative or negative in

form,"     subject         to   certain      exceptions.            Wis.    Stat.      § 227.15

(1943–44).5          The Act defined "[c]ontested case" as "a proceeding

in which the legal rights, duties, or privileges of specific

parties are required by law to be determined by decisions or

orders addressed to them or disposing of their interests, after

opportunity for hearing."                  Wis. Stat. § 227.01(3) (1943–44).                  In

1945,     the       language     concerning         the     "legal       rights,     duties   or
privileges" was added directly to the judicial review statute

under § 227.15.            See § 18, ch. 511, Laws of Wis. 1945.

     The Department sent another letter on December 26, in which
it concluded it "has not changed its position regarding CLCM's
permitting obligations or the operation of the [RTO]."       The
Department emphasized, "With regards to the source status of the
facility, the department has consistently indicated since June
of 2018 that there was reason to believe the facility should
have been permitted as a PSD major source since at least 2014."
The Department further requested CLCM submit the required
information "to keep the permitting process moving forward."
      5Wis. Stat. § 227.15 was renumbered to Wis. Stat. § 227.52
in 1986. See 1985 Wis. Act 182, § 35.

                                                6
                                                                          No.    2019AP1007.rgb


    ¶62       In Pasch v. DOR, 58 Wis. 2d 346, 353, 206 N.W.2d 157

(1973), this court interpreted Wis. Stat. § 227.15 to require

finality, a conclusion it grounded in what it perceived to be a

"legislative       intent . . . to                limit          judicial        review       of

administrative        agency     'decisions'            to       final    orders      of    the

agency."       Pasch    embraced       consequentialist              reasoning       for     its

atextual conclusion, emphasizing the "resultant delay that would

accompany      review     of     these       agency          determinations         and      the

disruption of the agency's orderly process of adjudication in

reaching its ultimate determination."                        Id. at 357.          A finality

requirement is nowhere to be found in the statutory language.

    ¶63       1976 brought a significant reworking of Wisconsin's

Administrative        Procedure       Act.        The     legislature           replaced    the

"directly      affect    the     legal        rights,         duties      or     privileges"

language with the requirement that an administrative decision

"adversely affect" "substantial interests."                         § 19, ch. 414, Laws

of 1975.      Despite these statutory changes, Wisconsin courts have

continued to apply the prior language as construed in Pasch.
This case gave the court an opportunity to apply the text of the

amended statute, ending our inappropriate reliance on the so-

called   "legislative          intent"       supposedly          motivating       the      prior

statutory     text.      The     majority         takes      a    pass,     perpetuating       a

misinterpretation        of     the    statutes         governing         judicial      review

grounded in the majority's concerns over the consequences of its

decision rather than what the law commands.

                                  II. DISCUSSION
         A.     Wis. Stat. § 227.52 Does Not Require Finality

                                              7
                                                                               No.   2019AP1007.rgb


       ¶64      The majority correctly concludes Wis. Stat. § 227.52

does not require finality and accurately recites the statutory

standard, which subjects administrative decisions to judicial

review if they "adversely affect the substantial interests of

any person[.]"             Nevertheless, the majority imposes a de facto

finality        requirement     in     concluding         the       Department's         decision

does not adversely affect CLCM's substantial interests because

it "did not conclusively determine that CLCM's facility cannot

be a synthetic minor source."6                     In so concluding, the majority

smuggles into its analysis the defunct language from an earlier

version         of   the     statute     and       relies           on     faulty       precedent

interpreting it.

       ¶65      The majority maintains "existing precedent indicates

that       there     is    no . . . 'finality'            requirement."7                 Existing

precedent (although wrong) belies the majority's assertion; the

court      of   appeals     consistently       applies          a    finality        requirement

under Wis. Stat. § 227.52.                  See, e.g., Friends of the Black

River      Forest     v.    DNR,     2021   WI      App    54,           ¶9,   964    N.W.2d 342
("Although Wis. Stat. § 227.52 does not use the term 'final,'

'case law has established that the legislative intent was to


       Majority op., ¶43; see also, id., ¶44 ("[A] letter
       6

indicating that CLCM simply must comply with the process to get
a permit, which may accrue some cost to CLCM, does not adversely
affect CLCM's substantial interests."); id., ¶47 ("CLCM's
argument would thus lead to an unreasonable result because it
would allow parties to challenge virtually any step in the
permitting process. . . . This would be burdensome on courts,
agencies, and parties and would significantly delay permitting
processes and interrupt business operations.").
       7   Id., ¶37 n.14.

                                               8
                                                                     No.    2019AP1007.rgb


limit judicial review to final [decisions] of [an] agency.'");

Sierra Club v. DNR, 2007 WI App 181, ¶13, 304 Wis. 2d 614, 736

N.W.2d 918) ("Although this statute does not require that an

administrative decision be 'final' in order to be subject to

judicial review, case law has established that the legislative

intent was to limit judicial review to 'final orders of the

agency.'"); Kimberly Area Sch. Dist. v. LIRC, 2005 WI App 262,

¶13, 288 Wis. 2d 542, 707 N.W.2d 872 ("Here, the Commission's

decision    is     not    final   and,   therefore,       it   is    not     subject   to

judicial review."); Deering v. LIRC, No. 2011AP803, unpublished

slip op., ¶11 (Wis. Ct. App. Mar. 15, 2012) ("While there is no

express requirement in these provisions that an agency order

must be final in order to be subject to judicial review, case

law has established that Wis. Stat. ch. 227 limits judicial

review to agency orders that are final. . . .                            A final order

'directly affects the legal rights, duties, or privileges of a

person.'" (quoting Pasch, 58 Wis. 2d at 356)).                           The majority's

refusal to acknowledge the decisive role finality has played in
judicial review perpetuates confusion in this area of the law.

      ¶66    The historical backdrop against which the legislature

amended     Wis.    Stat.    § 227.52     confirms    the      law       never    required

finality     and    the     judiciary     imposed    it     in      an     inappropriate

exercise of judicial policymaking.                The period from the 1960s to

the 1970s produced "accelerated" change in administrative law.

See   Bernard      Schwartz,      Some   Recent    Administrative           Law    Trends:

Delegations and Judicial Review, 1982 Wis. L. Rev. 208, 209.
"By the 1960's, the administrative law issues that were crucial

                                           9
                                                                             No.    2019AP1007.rgb


in 1940 seemed as though drawn from another world."                                     Id.; see

also    Reuel     E.    Schiller,      Enlarging             the   Administrative        Polity:

Administrative          Law    and    the    Changing         Definition       of    Pluralism,

1945–1970,        53    Vand.    L.    Rev.       1389       (2000).         One    commentator

suggested "a potent critique of the administrative state that

emerged at the beginning of the 1960s" recognized agencies were

"arbitrary,        inefficient,             and        inevitably       captured        by     the

interests they were supposed to regulate," leading in part to

"increased judicial scrutiny of administrative action."                                      Reuel

E. Schiller, Rulemaking's Promise:                       Administrative Law and Legal

Culture in the 1960s and 1970s, 53 Admin. L. Rev. 1139, 1142

(2001).      In 1971, the D.C. Circuit observed, "We stand on the

threshold of a new era in the history of the long and fruitful

collaboration of administrative agencies and reviewing courts."

Env't Def. Fund, Inc. v. Ruckelshaus, 439 F.2d 584, 597 (D.C.

Cir. 1971).

       ¶67    On the heels of this expanding administrative state

and a corresponding increase in scrutiny over its actions, the
legislature in 1976 broadened the types of decisions afforded

judicial review.              See § 19, ch. 414, Laws of 1975.                          Governor

Lucey    vetoed        the    bill    implementing            these    changes——which          the

legislature overrode——because he was concerned it "enhances the

rights of potential litigants against the state," "will increase

litigation        against      the    state,       the       expense    of    which     must    be

born[e]      by   all    our    citizens,"             and    that    "the    burden     on    our

state's courts, particularly the Supreme Court, will increase."
Veto Message of Governor Lucey to 1975 Assembly Bill 163, May

                                                  10
                                                                                 No.    2019AP1007.rgb


28, 1976.        The majority assuages the former Governor's concerns—

—it has no intention of shouldering that burden.                                       Instead, the

majority claims opening the door to administrative review based

on   "substantial            costs"      would     be       "absurd"       and    "would       greatly

expand the world of decisions subject to review[.]"8                                         Expanding

the types of decisions subject to review, however, is precisely

what the legislature accomplished via its statutory revisions.

This court stymies the statute by closing the courthouse doors

to     litigants        seeking          relief       from     financially             consequential

effects of agency decisions.

       ¶68      Even     under       existing         precedent        imposing          a    finality

requirement,            the      Department's               December        14         decision       is

reviewable.             In      Waste      Mgmt.        of    Wis.,        Inc.    v.        DNR,     128

Wis. 2d 59,            90,    381        N.W.2d       318     (1986), we          concluded           our

interpretation of Wis. Stat. § 227.15 in Pasch and Wis. Env't

Decade,         Inc.     v.     Pub.       Serv.        Comm'n,       93     Wis. 2d 650,            287

N.W.2d 737 (1980), authorizes "judicial review of agency actions

which are final, in the sense that they determine the further
legal rights of the person seeking review."                                       Although          Waste

Mgmt. applies the former statutory language, under its reasoning

the December 14 letter qualifies as a reviewable decision even

under the stricter "legal rights" framework.                                     In Waste Mgmt.,

the Department of Natural Resources modified Waste Management's

plan       of    operation          at     its     Omega       Hills       site        by     imposing

requirements           for    ground      water       monitoring,          treatment         of     toxic

liquids,        and     other    aspects         of     the    site.         Waste       Mgmt.,       128

       8   Id., ¶¶46–47.

                                                   11
                                                                         No.      2019AP1007.rgb


Wis. 2d at 83.        "Notwithstanding the modifications, the approval

remained conditioned upon the fulfillment of the requirements."

Id.       We held § 227.15 "affords Waste Management the right to

judicial review of the DNR's decisions to modify requirements

contained in the initial approval of the plan of operation for

Omega     Hills."       Id.     at    80.       We    concluded       the    Department      of

Natural Resources' modifications to Waste Management's operation

plan requirements determined Waste Management's "legal rights"

because     "[u]nless       Waste      Management        complies       with       the    DNR's

requirements, it risks denial, suspension or revocation of its

license[.]"           Id.       at     90.           Further,     "[a]bsent           judicial

review . . . ,        Waste       Management         faces      possible        'irreparable

injury' to its interest in its investment, in that it must incur

the     full    costs      of     compliance          regardless        of     whether      the

requirements         are      properly        imposed        under      the       [statutory]

standards[.]"        Id.

      ¶69      The   December        14     determination        that       the    permitting

approach "is not approvable" is subject to judicial review under
Pasch, Wis. Env't Decade, and Waste Mgmt. because (1) it is a

"consummation of the decisionmaking process"9 with respect to

whether     CLCM     can      pursue      the      proposed      permitting          approach,

forcing CLCM onto a different permitting path with higher costs,

increased      delays,      and      greater     burdens;       (2)     it     "determine[s]

[CLCM's] 'legal rights' because '[u]nless [CLCM] complies with

the   DNR's     [alternative         permitting        process],       it    risks       denial,

suspension, or revocation" of its legal ability to operate; and

      9   Id., ¶50.

                                              12
                                                                         No.    2019AP1007.rgb


(3) "[a]bsent judicial review," it will result in "irreparable

injury" in the form of imposing the full and unrecoverable costs

of complying with the permitting process "regardless of whether

the    requirements       are    properly        imposed"        or      the    alternative

process      should     have    been    approved.            See      Waste     Mgmt.,      128

Wis. 2d at 90.

      B.     The December 14 Decision "Adversely Affect[s]" CLCM's
                          "Substantial Interests"
       ¶70    The December 14 decision "adversely affect[s]" CLCM's

"substantial        interests,"        within    the       meaning       of     Wis.      Stat.

§ 227.52.          As   CLCM    explained       in   its     petition          for   judicial

review, in the December 14 letter the Department "rescinded its

proposal      to    accept     the   location-wide         cap      on    VOC    emissions,

discussed      at   the   November       12th    meeting,          and    requested       CLCM

provide information required for the [D]epartment to issue a

major source permit covering the location."                           CLCM asserted the

"December      Determinations          represent       the     culmination           of     the

agency's decision with respect to the applicability of the PSD

standards and permitting requirements to the CLCM Location, and

directly impacts CLCM's rights going forward with respect to

which permitting and enforcement regimes the CLCM Location is

subject."       CLCM challenged the Department's determination that

it "lacks authority under the facts of this case to issue a

minor source permit to CLCM restricting emissions to less than

40 [TPY] of VOC emissions."

       ¶71    Multiple statements in the December 14 letter indicate
the Department did not merely reiterate a previous determination

or leave all decisions unresolved.                     First, the letter itself
                                           13
                                                                    No.    2019AP1007.rgb


indicates the decision was in response to a meeting held on

November 12, 2018——well after the June 26 letter.                          Second, the

Department        explained      that   "[u]pon     further     consideration,"       it

"determined" the approach (1) "is not approvable," so (2) it

"cannot issue a construction permit" for the equipment, and (3)

the scrubber-controlled wash processes "therefore require BACT

or BACT-equivalent controls."               The language of the December 14

letter distinguishes it from the June 26 letter; unlike the

Department's ongoing consideration of the issue in June, its

determination in December forced CLCM to proceed with a more

burdensome permitting process.              CLCM could not pursue its chosen

course       of    business      without    complying       with    this    permitting

decision.         Even if the Department were to reverse course at some

point    in       the    future,   CLCM    will    have      incurred      sunk   costs,

unrecoverable from the Department or otherwise.

       ¶72    CLCM        identified       specific         substantial       interests

adversely affected by the December 14 letter, which it construed

as a "determination that [its] facility must comply with the PSD
permitting requirements of chapter NR 405, as opposed to the

more     flexible         and   streamlined       requirements      that     apply    to

'natural minor' and 'synthetic minor' sources under ch. NR 406

and 407[.]"             The determination in the December 14 letter that

BACT     analyses        are    required   under      the    more    burdensome      PSD

permitting requirements is a decision independent of the final

permit review on the merits; it is instead a threshold question

of whether CLCM must conduct the analyses in the first place.
CLCM noted this decision "substantially increases the costs and

                                            14
                                                                       No.     2019AP1007.rgb


delay      associated    with     permitting"         because     the      required        BACT

analyses      under     this     permitting      regime     can      take         months    and

involve      "$50,000       to    $100,000       or     more"        for      a    facility.

Additionally, the Department's review can cost up to $80,000 and

may take more than 18 months before it issues the permit.                                  Once

a company has expended the funds required for permitting, these

cannot be recouped.            The threat of incurring such costs renders

the order triggering them judicially reviewable.                           See Env't Def.

Fund, 439 F.2d at 592 ("A threat of economic injury has always

been regarded as sufficient . . . for the purpose of finding an

order final and reviewable.").                The majority's evasive sidestep

around perceived line-drawing problems undermines the statutory

text and does not make CLCM's interests any less substantial.10

      ¶73     Even    federal      courts     applying       an      express         finality

requirement      have       determined        decisions         on      PSD        permitting

applicability         are      reviewable.             Despite         the         majority's

acknowledgement         that      "federal       courts     follow         a       'finality'

requirement"11——and its insistence that Wisconsin courts do not12—
—the majority reaches a conclusion even more restrictive than

under federal law.

      ¶74     In U.S. Army Corps of Engineers v. Hawkes Co., Inc.,

the     United       States      Supreme     Court        concluded          an      approved

jurisdictional          determination         regarding         the        discharge         of

pollutants into "the waters of the United States" was reviewable

      10   Id., ¶46.
      11   Id., ¶49 n.16.
      12   Id., ¶37 n.14.

                                            15
                                                                      No.    2019AP1007.rgb


because         it   "clearly     'mark[s]     the     consummation'     of    the    [U.S.

Army] Corps' decisionmaking process on that question."                           578 U.S.

590, 597 (2016) (quoting Bennett v. Spear, 520 U.S. 154, 178

(1997)) (emphasis added).                 The Court reasoned the decision was

reviewable because "that final agency determination . . . warns

that if [respondents] discharge pollutants onto their property

without obtaining a permit from the Corps, they do so at the

risk of significant criminal and civil penalties."                            Id. at 600.

The       Court      emphasized        that   "the    permitting      process     can     be

arduous, expensive, and long."                      Id. at 601 (citing Rapanos v.

United States, 547 U.S. 715, 721 (2006) (plurality op.)).                                 In

that      case,       the    respondents      "would     have    to   submit     numerous

assessments           of     various      features      of   the      property,       which

respondents estimate would cost more than $100,000."                                 Id. at

596.

          ¶75    In Puerto Rican Cement Co., Inc. v. U.S. Environmental

Protection Agency, 889 F.2d 292, 294–95 (1st Cir. 1989), the

First Circuit Court of Appeals determined a company's challenge
to    a    decision         of   the   Environmental      Protection        Agency    (EPA)

requiring the company to obtain a special kind of EPA approval

was ripe for judicial review, notwithstanding the availability

of a review process at the agency level.                           The court reasoned

that "to withhold review would work considerable hardship on the

Company, forcing it either to abandon its building plans, to

compromise           them   by   agreeing     to     emissions   limitations,        or   to

engage in a long, costly PSD review process."                               Id. at 295.
Based on those immediate consequences of the EPA’s decision, the

                                               16
                                                                    No.   2019AP1007.rgb


court rejected the idea that further proceedings before the EPA

rendered judicial review premature:

      [T]he applicability of PSD review . . . is plainly
      separable from, and therefore collateral to, all the
      matters that the agency would consider in a PSD review
      itself. The collateral nature of the issue diminishes
      the likelihood that further agency proceedings will
      make it unnecessary for a court to decide the issue[.]
Id.      Similarly,      in    Hawaiian      Electric       Co.,     Inc.     v.     U.S.

Environmental Protection Agency, 723 F.2d 1440, 1442 (9th Cir.

1984),   the    Ninth    Circuit    determined       "the      application     of     the

major modification definition is an interim step in the PSD

permitting process" subject to judicial review because "it has

immediate      legal    consequences,       i.e.,    the     requirement       of     PSD

review."     Specifically, the court recognized the company had "an

affirmative      obligation      imposed      upon       it"     and      "must      take

additional       affirmative        actions     in       terms       of      supplying

information"      to     relieve       itself       of      that       agency-imposed

obligation.        Id.    at   1443.        Additionally,          the    company     was

"potentially      subject      to    even     more       stringent        affirmative

obligations through the BACT provisions" leaving judicial review

"the only feasible route available" to the company "to achieve

modification of the requirements presently imposed on it."                            Id.

Accordingly, the court concluded such "intermediate actions are

reviewable" by the judiciary "in order to avoid forcing [the

company] to comply with a ruling it believes unlawful."                            Id. at

1444.

      ¶76   The majority's citation of Hawkes in support of its
conclusion that the December 14 letter "is not the consummation


                                        17
                                                                         No.    2019AP1007.rgb


of the decisionmaking process but instead is just a step along

the    way"13    omits     an     important         qualifier.           Under     a    proper

application      of     Hawkes,     the      Department's     determination             is    the

"'consummation'         of . . . [the]          decisionmaking           process       on    that

question" of which permitting approach applies.                                 Hawkes, 578

U.S.    at    597     (emphasis     added).          Contrary       to    the    majority's

characterization of this case, CLCM does not challenge "a step

along the way" of a permitting process, but rather a threshold

applicability decision.              "[O]n that question" of whether CLCM

can pursue the permitting approach discussed at the November 12,

2018 meeting, the Department determined the approach "is not

approvable."          As a result, the Department informed CLCM it would

need to provide BACT analyses for that process to legally engage

in    CLCM's    chosen     course       of     business;     the     costs       and    delays

associated       with     those      analyses         "adversely          affect"       CLCM's

"substantial          interests."         As    Puerto      Rican    Cement,           Hawaiian

Electric,       and    Hawkes     all     illustrate,       the     threshold          decision

concerning permitting applicability is distinct from a decision
concerning the merits of the permit application; it is a fork in

the road preceding any "step along the way."                        Additionally, that

"an    earlier        judicial     review       might    avoid       the       expense       and

inconvenience of further administrative proceedings" is distinct

from    a    collateral     decision          imposing      time-consuming             hurdles,

costly      construction        modifications,        and    substantial         permitting

costs.       See Sierra Club, 304 Wis. 2d 614, ¶16.



       13   Id., ¶50.

                                               18
                                                                             No.    2019AP1007.rgb


       ¶77    This       case      illustrates             the        risk         of         allowing

administrative          goal-post      shifting        to     thwart        judicial          review.

The    letters     at    issue    are       no     paragons      of   clarity;           this    case

revolves as much around what constitutes the decision as it does

whether the decision is reviewable under Wis. Stat. § 227.52.

The Department argues the June 26 letter was the final decision

that CLCM should have challenged, but this argument ignores the

subsequent meetings and letters leaving open the possibility of

a     PSD-avoidance       limit,       as     well     as     the      notice           and    appeal

referencing       only     the    "construction             waiver         decision."            CLCM

argues the December letter contains a reviewable determination.

The majority points to the December 14 letter's request for

additional       information        on       how    CLCM    "proposes         to        demonstrate

compliance with its proposed VOC cap,"14 but in doing so reduces

the letter to a notice "indicating that CLCM simply must comply

with    the     process    to    get     a    permit[.]"15            To    the     extent        this

request for more information contradicts its decision on the

scrubber-controlled wash               processes, the Department shifts the
goal     post    and      injects      administrative            uncertainty             into     the

analysis,       making     judicial          review    illusive        if     not        altogether

unattainable.           The broad language of Wis. Stat. § 227.52 does

not permit this.

       ¶78    The majority's erroneous application of the statute

governing judicial review of agency decisions would be puzzling

but for the majority's transparent revelation of the results-

       14   Id., ¶43.
       15   Id., ¶44.

                                                 19
                                                                              No.       2019AP1007.rgb


oriented motivations underlying its opinion:                                 the avoidance of

what    the      majority         deems       to   be    an    "absurd"      or     "unreasonable

result."16         The majority misapplies the absurd or unreasonable

results canon of statutory construction, for at least the second

time this term.              "It is a misuse of the canon to invoke it as a

tool for discarding the plain meaning of an unambiguous statute

in favor of an interpretation" the court prefers.                                   Brown County

v.     Brown       Cnty.      Taxpayers            Ass'n,       2022    WI        13,     ¶84,     400

Wis. 2d 781,           971     N.W.2d 491            (Rebecca       Grassl         Bradley,        J.,

dissenting.).

       ¶79       Although         the   absurd          or    unreasonable        results        canon

applies only rarely and in rather narrow circumstances, many

courts cannot resist the temptation to invoke it to justify a

preferred        outcome.           "The      absurdity         doctrine      applies       only    to

textual errors that may be fixed 'by changing or supplying a

particular         word      or    phrase          whose      inclusion      or     omission       was

obviously a technical or ministerial error.'"                                Schwab v. Schwab,

2021 WI 67, ¶44 n.1, 397 Wis. 2d 820, 961 N.W.2d 56 (Rebecca
Grassl Bradley, J., dissenting) (quoting Antonin Scalia & Bryan

A. Garner, Reading Law: The Interpretation of Legal Texts 238

(2012));         see   also       State       ex   rel.       Associated      Indem.       Corp.    v.

Mortensen, 224 Wis. 398, 272 N.W. 457, 458 (1937) (the absurdity

canon "does not . . . justify a court in amending the statute or

giving it a meaning to which its language is not susceptible

merely      to    avoid      what       the    court         believes   are       inequitable      or

unwise results").                 "Just because a court dislikes the outcome

       16   Id., ¶47.

                                                    20
                                                                             No.    2019AP1007.rgb


does not mean it is absurd."                  Schwab, 397 Wis. 2d 820, ¶44 n.1

(Rebecca Grassl Bradley, J., dissenting) (citing Mellen Lumber

Co. v. Indus. Comm'n of Wisconsin, 154 Wis. 114, 142 N.W. 187,

189 (1913) ("The statute in question may be inequitable, but

this does not make it absurd.")).                        Misapplication of the canon

disturbs      the     constitutional          allocation         of      power          among    the

branches of government.               "If courts ignored the law every time

they   deem    a     result       unreasonable,          the    rule     of    law       would    be

supplanted by the rule of judges."                   Id.

       ¶80    Setting       aside     the    impropriety         of     allowing          judicial

policy goals to override a statute, the majority's attempt to

circumvent      an       increased       burden     on    the    judicial           system      will

ironically      produce        the    opposite       effect.            Those        subject      to

adverse      agency       determinations          will    rush     to    the        courts      upon

receipt of any communication that could conceivably be construed

as a decision, lest the agency and court later deny review of a

challenge deemed untimely.                The majority's decision in this case

will   leave       regulated        entities       and     individuals             uncertain      of
whether courts will dismiss early challenges as premature or

reject later suits as tardy.

                                     III. CONCLUSION

       ¶81    Recognizing          the      power        wielded        by     administrative

agencies      over       the   people       and     entities       they        regulate,         the

legislature         in     1976      expanded       judicial       review           to     include

administrative decisions which "adversely affect the substantial

interests of any person[.]"                 Wis. Stat. § 227.52.                   Flouting this
legislative        directive,        Wisconsin      courts       continue          to    keep    the

                                              21
                                                                         No.    2019AP1007.rgb


courthouse        doors    shut    to   regulated       entities         and    individuals

alike.      The December 14 decision by the Department foreclosing a

particular        permitting       process       "adversely       affect[s]"            CLCM's

"substantial        interests"      because      it    subjects        CLCM      to    a    more

costly and time-consuming permitting process, collateral to a

merits determination on the permit application itself.                                 Federal

courts recognize the impact on a party's "substantial interests"

of such a threshold permitting applicability determination, even

in the face of an express finality requirement omitted from our

judicial review statute.

      ¶82    Dismissing the impact of the Department's decision on

CLCM as "just a step along the way" of the permitting process,

the majority misguidedly ignores the adverse effects CLCM will

irreparably suffer as a result, and for which Wisconsin law

affords CLCM judicial review before the damage is done.                                      The

majority     misinterprets         Wis.    Stat.       § 227.52      for        the    express

purpose      of     sparing       the     courts       the    burden           of     ensuring

administrative        agencies      follow       the   law.       In      doing       so,    the
majority     "leaves       Americans      at     the   mercy"       of     administrative

agencies, which have been endowed with "a nearly freestanding

coercive power" making the agencies "rulers of a sort unfamiliar

in a republic, and the people must jump at their commands."

Philip Hamburger, Is Administrative Law Unlawful? 335 (2014).

"[T]he    judiciary        risks    the    liberty      of    all      citizens         if    it

abdicates its constitutional responsibility to check executive

interpretations of the law."               Operton v. LIRC, 2017 WI 46, ¶80,
375   Wis. 2d 1,          894   N.W.2d 426       (Rebecca     Grassl           Bradley,      J.,

                                            22
                                               No.   2019AP1007.rgb


concurring).   Because the majority refuses to serve as a check

on the exercise of coercive administrative agency power in this

case, I dissent.

    ¶83   I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER joins this dissent.




                               23
    No.   2019AP1007.rgb




1